            Case 1:20-cr-00162-JPO Document 22 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


United States of America
       Plaintiff

V.                                                                         ORDER

                                                                            1:20-cr-00 162-JPO
SCOTT ROBINSON
     Defendant


       Upon application by the Defendant,SCOTT ROBINSON,the Court hereby finds and

orders as follows:

       The Defendant Scott Robinson is granted permission for his travel restriction to be

broadened to include the Southern District of Florida so that he can take his automobile to be

serviced.




SO ORDERED

Dated: New York,New York
       May 15,2020



                                             THE HONORABLE JOHN PAUL OETKEN
                                             UNITED STATES DISTRICT JUDGE
